Citation Nr: 1210837	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  05-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected left knee disorder. 

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1978, with subsequent service in the Air Force Reserves. 

This appeal comes before the Board of Veterans' Appeals (Board) from June 2004 and February 2006 ratings decision by the RO. 

In July 2008, the Veteran presented testimony before the undersigned Veterans Law Judge sitting at the RO; a transcript of that hearing is of record. 

In February 2009, the Board remanded the issues on appeal to the RO for further evidentiary and procedural development.  In July 2010, the Board again remanded the issues on appeal for further clarification.

In March 2011, the Veteran raised the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 for a right total knee replacement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), in this case the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In its July 2010 remand, the Board referred the issues of entitlement to an increased rating for the service-connected right knee disability and entitlement to an increased rating for the service-connected left knee disability to the AOJ.  To the extent that the RO has not taken action in this regard, it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In its July 2010 remand, the Board essentially asked that the VA staff member who conducted the October 2009 examinations of the right hip and back to opine regarding the etiology of any extant right hip and/or back disability.  The opinion was to include a review of the claims file with special attention paid to a May 2010 statement of the physician EJK, M.D., which suggested that there could be a link between the Veteran's service-connected knee disabilities and current right hip and back disabilities.  

In December 2011, a VA physician offered an opinion regarding the right hip alone.  The opinion did not include the back.  Furthermore, the VA physician who provided the opinion is not the VA physician's assistant who conducted the joints and spine examinations in October 2009.  Moreover, the December 2011 opinion is cursory, and fails provide a complete rationale as requested in the July 2010 Board remand.  Unfortunately, therefore, another remand is necessary for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The VA physician who authored the December 2011 addendum indicated that if further clarification was necessary, an examination by an orthopedic specialist would be advisable.  Due to this suggestion and the Board's lack of knowledge regarding whether the physician's assistant who conducted the October 2009 examinations is still employed by VA, the Board asks that an orthopedic examination, conducted by an orthopedic specialist, be arranged so that an opinion regarding the etiology of the disabilities at issue herein be provided.  The examination instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule a VA orthopedic examination to be conducted by a physician specializing in orthopedics.  The examiner is asked to identify all current right hip and back disabilities.  Regarding each condition diagnosed, the examiner should opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service or whether any such condition is at least as likely as not proximately due to or aggravated by the service-connected left and/or right knee disabilities.  All necessary diagnostic tests should be accomplished.

A copy of this remand should be provided to the examiner.  All pertinent documents in the claims file should be reviewed in conjunction with the examination with particular attention paid to a May 2010 statement of Dr. EJK.  Indeed, the examiner should comment specifically upon the May 2010 statement.  The examination report should indicate whether the requested record review took place.  A complete rationale should be provided regarding all findings and conclusions.

2.  Then, after undertaking any other indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for a response thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



